Title: Abigail Adams to Mercy Otis Warren, 22 January 1779
From: Adams, Abigail
To: Warren, Mercy Otis




Braintree, post 22 January 1779



Your favour by Col. Henly was deliverd me by the Hand of that gentleman. I had been some time expecting to hear from you by your own worthy partner and not seeing him this way gave me some anxiety least he was unwell. But as you did not mention it, and by inquiry of Col. H——I could not find that any thing was the Mater so I set it down to the miserly disposition of my Friend who having got intire possession of her treasure was for securing it wholy to herself, unwilling to impart it to an ungratefull world who tho they had formerly reapd advantages and benifits from the improvement of it, had turnd their attention and Applause to the empty vain Bauble which glitters for a while but is destitute of that intrinsick value which defies the tooth of time.
Forgive me if I sometimes am envious—envious I will not call it since I am sure I do not wish the diminution of any ones happiness—only that I possessd an eaquel share of domestick felicity. My Ideas do not coincide with those who recommend a seperation as necessary to revive the Langour of the most intimate of unions. Those who feel that langour may willingly apply the remedy and find a substitute, but no substitute can fill up the vacancy in my happiness, or supply to me the absence of him who has all my Heart.
I ask not excuse for such sentiments as I know you can join in, nor need my Friend have apoligised for the overflowings of Filial affections to one who has experienced the last sad farewell of one of the best of parents. How much more painfull would the retrospect appear had crimes embitterd their remembrance. May their virtues desend and adorn their children even unto the 3 and fourth generation.
My daughter I dare say is happy and content, was she otherways I should have no opinion of her judgment or taste. When I sent her to you I supposed you would have been for the most part alone and did not know but her company might in some measure elude the lonely hour. In return I knew she would reap advantages from residing with a Lady she could not fail of loving and respecting, but as you are determined to keep more valuable company, I suppose I may call for her in a few weeks.
The conduct of a certain gentleman has roused the attention of the publick. He has stired up a nest which will sting him till he bleads. Tis unhappy that in the Infancy of our republicks such unworthy characters should stain our Anals and Lessen us in the Eyes of foreign powers. Yet this will ever be the case where self Interest is more powerfull than publick virtue. When the path of rectitude is forsaken, the mind is soon bewilderd in error and when men leave honesty wisdom forsakes them.
I hope the dark scene will be develloped and the indignation of an abused people fall where it ought.
You call for News from France. With pleasure I would give you any intelligance I could obtain, but alass there is a wide ocean betwen, and my Heart sickens when I recollect what a long period has elapsed since I received the least consolation from thence. May I ask the ready pen of my Friend to indulge me with a few lines from Parnassus upon the Anniversary of a very Melancholy day to me, which will always be more peculiarly devoted to my absent Friend, till the happy one arrives which shall give him back to me again.
I sympathize with my Friend that she is again and so soon call’d to mourn a departed relative cut of in the midst of her days, witherd in her Bloom at a time when the young charge require the maternal watchfulness and precepts. This is a much more trying Dispensation than resigning those who according to the course of Nature have done the work assignd them and like a shock of corn are gathered.

As those we love decay, we dye in part
String after string is sever’d from the Heart
Till loosen’d life, at last but breathing clay
Without one pang is glad to fall away,
Unhappy those, who latest feel the blow
Whose Eyes have wept o’er every Friend laid low,
Drag’d ling’ring on from partial Death to Death
Till, dying, all they can resign is Breath.

At a late hour I must bid a good Night to Marcia and close her affectionate

Portia

